DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim dependencies in all dependent claims refer to cancelled claims e.g. 1-4, rendering the claims indefinite because it is not clear what the actual proper chain of dependency (and therefore the full scope) of each claim is.
For the purposes of examination, the claim dependencies are mapped as follows: “Claim 1” is interpreted as claim 8, “claim 2” is interpreted as claim 9, “claim 3” is interpreted as claim 10, and “claim 4” is interpreted as claim 11.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
As noted in the 112(b) rejections above, claims 9-21 depend from cancelled claims and therefore represent improper dependent claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bi et al (Performance Improvement of PVDF by In Situ Copolymerization…, Macromolecular Research, 2017) and Du et al (Polymerizable Ionic Liquid Copolymer P(MMA-co-BVIm-Br)…, Chinese Journal of Polymer Science, 2015) in view of Sun et al (CN 109433027 A), optionally in view of Ye et al (Polymerized Ionic Liquid Block and Random Copolymers…, Macromolecules, 2012).
	With respect to claim 8, Bi teaches a process for improving a PVDF membrane by incorporating an ionic liquid such as 1-butyl-3-vinylimidazolium tetrafluoroborate (BVIM)(BF4) [Abs] and methyl methacrylate (MMA), using an initiator such as azobisisobutyronitrile [pg. 1164, sec. 2.1].  The membranes were formed by non-solvent induced phase separation process [pg. 1164, sec. 2.2].  As best understood, (BVIM)(BF4) satisfies the requirements of the claimed IL-R*, as noted in e.g. claim 12.  Given the broadest reasonable interpretation, this may satisfy the claim requirements of forming a PMMA-b-PIL-R* by radical polymerization and integrating it into a membrane, though Bi teaches the polymerization which also includes the PVDF.  Bi is silent to formation of an ultrafiltration membrane.
	Du teaches formation of an ionic liquid copolymer P(MMA-co-BVIm-Br) which is formed first through radical polymerization (with an initiator such as azobisisobutryonitrile) and is then integrated into a PVDF membrane through a phase inversion process [Abs].  Du teaches that the use of the MMA copolymer enhances the compatibility with the PVDF membrane polymer while the ionic liquid segments contribute hydrophilicity [pg. 858, last paragraph] at the surface, and that the PMMA-IL copolymer can self-assemble [pg. 858, second to last paragraph].  Du at minimum suggests production of a block copolymer [pg. 859, Scheme 1] and, if this is not sufficient, see Ye [pg. 7027, Introduction]; block copolymers may be preferred for their ability to self-assemble.  Du does not specify formation of an ultrafiltration membrane, and does not teach a tetrafluoroborate-based ionic liquid.
	It would have been obvious to one of ordinary skill in the art to modify Bi’s taught membranes to employ a blending of the PMMA-IL copolymer with PVDF as in Du in order to gain the benefit of taking advantage of the self-assembly taught by Du to produce a hydrophilic surface as in Du.  Similarly, it would have been obvious to one of ordinary skill in the art to modify the blended material taught by Du to incorporate a tetrafluoroborate ionic liquid as in Bi because Du already contemplates employing different ions to get different character [pgs. 857-858, spanning paragraph] and, regardless, the simple substitution of one known ionic liquid for another, employed for the purpose of modifying membrane properties, would have been obvious to one of ordinary skill in the art.  See MPEP 2143 I.B.
Regarding the use of membrane as ultrafiltration membranes, if the membranes above are not considered sufficient, Sun teaches production of ultrafiltration membranes with hydrophilic antipollution features [0002] which are formed through a non-solvent induced phase separation process [0006, 0012] and which forms the membrane from a combination of a polymer and an additive, where the additive is formed from a combination of a butyl bromide salt such as 1-butyl-3-vinylimidazole bromide [0018], methyl methacrylate, and an initiator such as azobisisobutyronitrile [0010, 0015].
It would have been obvious to employ the combined membranes of Du and Bi as ultrafiltration membranes because, as in Sun, the combination of PVDF and an ionic liquid (including an MMA-IL copolymer) are useful as UF membranes with antipollution properties.
Regarding the lengths of the particular segments employed in the invention, as best understood Sun and Du both teach ratios of MMA to IL that are consistent with the invention (e.g. as noted in claim 14), as Sun teaches a 4:1 mass ratio of MMA:butyl bromide [0017] (which would be below a 4:1 mol ratio) and Du teaches a 2:1 mol ratio of MMA:IL [pg. 859, Synthesis], and regardless Bi suggests a broad range of ratios of MMA:IL [Table 1] to optimize properties.  As such, the claimed block length, if not implicitly satisfied by the polymerization processes taught as above, would at minimum have been obvious engineering optimizations.
With respect to claim 12, as above at least Bi teaches 1-butyl-3-binyl imidazolium tetrafluoroborate.
With respect to claim 14, as above Du teaches a 2:1 molar ratio, and Sun suggests a ratio of less than 4:1 by mol (4:1 by weight given butyl bromide as the IL).
With respect to claim 19, Sun teaches a process that would produce a flat membrane [0012] and Bi teaches production of films, implicitly flat sheets [pg. 1164, sec. 2.2].
Claims 9, 11, 13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bi et al and Du et al in view of Sun et al, further in view of Ye et al and Zhao et al (CN 108176255 A).
With respect to claim 9, Du teaches synthesis of the MMA-IL copolymer by reacting with AIBN as the initiator at 65°C for 30 h, then quenching in an ice/water bath, precipitating in diethyl ether, then multiply dissolved and precipitated before drying [pg. 859, Synthesis] under a nitrogen atmosphere.  Sun teaches a similar reaction under nitrogen for 12-24 h at 60-80°C, and teaches washing the coagulated product [0012].  Specific repetition of e.g. washing steps would have been an obvious engineering optimization absent evidence of criticality.
Du, Sun, and the rest therefore essentially differ from the instant claims in that they do not teach performing the radical polymerization in two steps, first polymerizing the MMA and then adding the IL.  Further, they are silent to freeze drying the product.
However, the use of a two-step polymerization would have been obvious when producing a block copolymer.  See e.g. Ye, which teaches block copolymers including those with PMMA blocks and IL-based blocks [Abs] and teaches first polymerizing the PMMA to form a macro chain transfer agent [pg. 7028, Experimental] before forming a deblock copolymer with an IL [pg. 7029].  Ye suggests the MMA polymerization may take place for a shorter time e.g. about 5 hours, but selection of an appropriate reaction time is an obvious engineering choice for one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to further modify the combined system of Du and the rest to include two-step polymerization as in Ye to ensure the product is a block copolymer, because as in Ye block copolymers may be desirable for their self-assembly properties, and as discussed above Du already recognizes the utility of self-assembly.
Regarding the use of freeze drying, Zhao teaches that a polymer product, after coagulating and washing, may be freeze dried [0012].  Absent evidence of criticality, it would have been obvious to employ freeze drying as a known, useful form of drying in the combined system of Du and the rest.
With respect to claim 11, at least Sun teaches substantially the same casting steps, including dissolving polymer and mixing, then casting in a suitable coagulation bath and then washing [0010-0012].  In examples, the dissolving and mixing includes vacuum-drying the PVDF to remove moisture, then dissolving in DMAc at a temperature of 60°C to obtain a homogenous solution (as above, Sun teaches reacting the MMA and IL at this point but, as above, reacting them separately would have been obvious in view of Du).  The solution is then poured onto a dry plate and scraped to form a film with a desired thickness, and staying in the air for 30s (as a pre-evaporation step), followed by immersion in the coagulation bath [0040].  Sun teaches a coagulation bath temperature slightly lower than that of the instant invention, but also teaches that coagulation temperature is a result effective variable which can be optimized to control film properties, such that optimization would have been obvious to one of ordinary skill in the art [0005].
Sun does not specify washing in DI water, but does teach DI water for other aspects e.g. coagulation baths such that the use of DI water for washing would have been obvious.  Sun is silent to the length of washing e.g. soaking for 24 hours, and is silent to the use of PEG (instead teaching PVP as an additive).
However, Du teaches the use of PEG as part of the membrane casting solution in addition to the PMMA-IL copolymer and the PVDF [Table 1] and so employing PEG would have been obvious in view of the previously discussed combination.  Regarding the washing/soaking for 24 hours, see Zhao which teaches hybrid films of PVDF [Abs] and teaches that, after dissolving and casting onto a substrate to form a film, and after coagulation by phase inversion, the film is washed with DI water 3-5 times and then soaked in cool DI water for 24-48 hours [0012].
It would have been obvious to one of ordinary skill in the art to soak in DI water for an extended time as a conventional operational procedure in membrane casting e.g. PVDF-based phase inversion processes as in Zhao.
With respect to claim 13, as above at least Bi teaches 1-butyl-3-binyl imidazolium tetrafluoroborate.
With respect to claim 15, as above Du teaches a 2:1 molar ratio, and Sun suggests a ratio of less than 4:1 by mol (4:1 by weight given butyl bromide as the IL).
With respect to claim 21, Sun teaches a process that would produce a flat membrane [0012] and Bi teaches production of films, implicitly flat sheets [pg. 1164, sec. 2.2].
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bi et al and Du et al in view of Sun et al (optionally in view of Ye et al), further in view of Zhao et al.
With respect to claim 10, at least Sun teaches substantially the same casting steps, including dissolving polymer and mixing, then casting in a suitable coagulation bath and then washing [0010-0012].  In examples, the dissolving and mixing includes vacuum-drying the PVDF to remove moisture, then dissolving in DMAc at a temperature of 60°C to obtain a homogenous solution (as above, Sun teaches reacting the MMA and IL at this point but, as above, reacting them separately would have been obvious in view of Du).  The solution is then poured onto a dry plate and scraped to form a film with a desired thickness, and staying in the air for 30s (as a pre-evaporation step), followed by immersion in the coagulation bath [0040].  Sun teaches a coagulation bath temperature slightly lower than that of the instant invention, but also teaches that coagulation temperature is a result effective variable which can be optimized to control film properties, such that optimization would have been obvious to one of ordinary skill in the art [0005].
Sun does not specify washing in DI water, but does teach DI water for other aspects e.g. coagulation baths such that the use of DI water for washing would have been obvious.  Sun is silent to the length of washing e.g. soaking for 24 hours, and is silent to the use of PEG (instead teaching PVP as an additive).
However, Du teaches the use of PEG as part of the membrane casting solution in addition to the PMMA-IL copolymer and the PVDF [Table 1] and so employing PEG would have been obvious in view of the previously discussed combination.  Regarding the washing/soaking for 24 hours, see Zhao which teaches hybrid films of PVDF [Abs] and teaches that, after dissolving and casting onto a substrate to form a film, and after coagulation by phase inversion, the film is washed with DI water 3-5 times and then soaked in cool DI water for 24-48 hours [0012].
It would have been obvious to one of ordinary skill in the art to soak in DI water for an extended time as a conventional operational procedure in membrane casting e.g. PVDF-based phase inversion processes as in Zhao.
With respect to claim 20, see the rejection of claim 19 above.  The processes would be understood to create flat sheet/film membranes.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bi et al and Du et al in view of Sun et al (optionally in view of Ye et al), further in view of Karkhanechi et al (Preparation and characterization of PVDF-co-CTFE…, Polymer, 2018).
Bi, Du, and Sun teach as above.  Bi teaches values of slightly lower than 2.5% of the MMA-IL species in the mixture [Table 1] when including solvent mass.  Du teaches various samples with around 0-6% [Table 1], and Sun suggests values of around 2.2% [0040], again including the mass of solvent.  Examiner notes that the mass of solvent is included in light of the instant specification e.g. Examples 1-4, which teach a mix of components leading to mass ratios in the range of 1-3% if including the mass of solvent, but which would not overlap the claimed range if excluding the mass of solvent (i.e. the ratio of copolymer to PVDF alone).  As such, in order to interpret the claims in a manner consistent with the examples in the specification, it is interpreted that the ranges include the mass of solvent.  Alternatively, optimization of the ratio of modifier to polymer would have been an obvious engineering choice for one of ordinary skill in the art e.g. to balance the properties of the membrane.
Bi, Du, and Sun are silent to the claimed polymers e.g. PVDF copolymers.  However, Karkhanechi teaches PVDF copolymers with trifluorochloroethylene (written as chlorotrifluoroethylene, CTFE) and teaches that the use of such a copolymer improves on PVDF’s properties specifically regarding e.g. strong base attack [pg. 311, left column] e.g. to better resist chemical cleaning.
It would have been obvious to one of ordinary skill in the art to further modify the combined system of Bi and Du to include a PVDF-CTFE copolymer as in Karkhanechi to gain the benefit of improving its resistance to strong bases e.g. to better survive chemical cleaning.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bi et al and Du et al in view of Sun et al (optionally in view of Ye et al), further in view of Zhao et al, further in view of Karkhanechi et al.
See the rejection of claim 16 above.  The claimed ranges are taught or at minimum obvious, and the use of a copolymer of the type claimed e.g. PVDF-CTFE would have been obvious e.g. to produce a membrane with better alkali resistance.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bi et al and Du et al in view of Sun et al, further in view of Ye et al and Zhao et al, further in view of Karkhanechi et al.
See the rejection of claim 16 above.  The claimed ranges are taught or at minimum obvious, and the use of a copolymer of the type claimed e.g. PVDF-CTFE would have been obvious e.g. to produce a membrane with better alkali resistance.

Claims 8, 12, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Du et al and in view of Li et al (US PGPub 2022/0080367 A1 – also available as CN 110743395 A), optionally in view of or with support from Bi et al, optionally in view of Ye et al.
With respect to claim 8, see the rejections above for the teachings of Sun, Du, and Bi.  Sun teaches production of UF membranes e.g. by phase inversion processes which incorporate copolymers of MMA and an ionic liquid, but are silent to the use of an ionic liquid comprising tetrafluoroborate (and, further, are silent to polymerization of the MMA-IL copolymer before combining with the membrane polymer).
However, as discussed above, Du teaches blending of PVDF with an MMA-IL copolymer, suggested as a block copolymer (and, if this is not sufficient, see Ye [pg. 7027, Introduction]; block copolymers may be preferred for their ability to self-assemble), to provide hydrophilicity and teaches that the MMA-IL copolymer exhibits self-assembly, the MMA improves compatibility, and the result of the blend is that the IL is present as hydrophilic groups on the surface of the membrane.  It would have been obvious to one of ordinary skill in the art to modify Sun’s taught membrane production process to employ a blend as in Du to take advantage of this self-assembly behavior to obtain a desirable hydrophilic surface.
Regarding the use of a tetrafluoroborate species, Li teaches preparation of an antifouling surface for a PES UF membrane which employs grafting of an ionic liquid [Abs] which may preferably be 1-vinly-3-butylimidazole tetrafluoroborate [0034], which is understood to satisfy the claim requirements for IL-R* as noted in e.g. claim 12.  It would have been obvious to one of ordinary skill in the art to employ such a tetrafluoroborate in the modified process of Sun because, as in Li, such a species represents a useful example of an antifouling ionic liquid for membrane treatment.  See further MPEP 2143 I.B; simple substation of know known hydrophilicity-enhancing ionic liquid for another, providing antifouling properties, would have been obvious to one of ordinary skill in the art.
Additionally, see further Bi as discussed above, which teaches that the same tetrafluoroborate species can suitably be employed as a copolymer with MMA (similar to those ionic liquids employed by both Du and Sun) and is suitable for use with e.g. PVDF membranes.  As such, one of ordinary skill in the art would recognize that the IL taught by Li would be compatible with the modified process of Sun i.e. a process using an MMA copolymer and PVDF matrix.
Regarding the lengths of the particular segments employed in the invention, as best understood Sun and Du both teach ratios of MMA to IL that are consistent with the invention (e.g. as noted in claim 14), as Sun teaches a 4:1 mass ratio of MMA:butyl bromide [0017] (which would be below a 4:1 mol ratio) and Du teaches a 2:1 mol ratio of MMA:IL [pg. 859, Synthesis], and regardless Bi suggests a broad range of ratios of MMA:IL [Table 1] to optimize properties.  As such, the claimed block length, if not implicitly satisfied by the polymerization processes taught as above, would at minimum have been obvious engineering optimizations.
With respect to claim 12, as above Li and Bi teach 1-butyl-3-binyl imidazolium tetrafluoroborate.
With respect to claim 14, as above Du teaches a 2:1 molar ratio, and Sun suggests a ratio of less than 4:1 by mol (4:1 by weight given butyl bromide as the IL).
With respect to claim 19, Sun teaches a process that would produce a flat membrane [0012] and Bi teaches production of films, implicitly flat sheets [pg. 1164, sec. 2.2].  Li similarly teaches production of films [0013].
Claims 9, 11, 13, 15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Du et al and in view of Li et al (optionally in view of or with support from Bi et al), further in view of Ye et al and Zhao et al.
With respect to claim 9, Du teaches synthesis of the MMA-IL copolymer by reacting with AIBN as the initiator at 65°C for 30 h, then quenching in an ice/water bath, precipitating in diethyl ether, then multiply dissolved and precipitated before drying [pg. 859, Synthesis] under a nitrogen atmosphere.  Sun teaches a similar reaction under nitrogen for 12-24 h at 60-80°C, and teaches washing the coagulated product [0012].  Specific repetition of e.g. washing steps would have been an obvious engineering optimization absent evidence of criticality.
Du, Sun, and the rest therefore essentially differ from the instant claims in that they do not teach performing the radical polymerization in two steps, first polymerizing the MMA and then adding the IL.  Further, they are silent to freeze drying the product.
However, the use of a two-step polymerization would have been obvious when producing a block copolymer.  See e.g. Ye, which teaches block copolymers including those with PMMA blocks and IL-based blocks [Abs] and teaches first polymerizing the PMMA to form a macro chain transfer agent [pg. 7028, Experimental] before forming a deblock copolymer with an IL [pg. 7029].  Ye suggests the MMA polymerization may take place for a shorter time e.g. about 5 hours, but selection of an appropriate reaction time is an obvious engineering choice for one of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art to further modify the system of Sun and the rest to include two-step polymerization as in Ye to ensure the product is a block copolymer, because as in Ye block copolymers may be desirable for their self-assembly properties, and as discussed above Du already recognizes the utility of self-assembly.
Regarding the use of freeze drying, Zhao teaches that a polymer product, after coagulating and washing, may be freeze dried [0012].  Absent evidence of criticality, it would have been obvious to employ freeze drying as a known, useful form of drying in the combined system of Sun and the rest.
With respect to claim 11, at least Sun teaches substantially the same casting steps, including dissolving polymer and mixing, then casting in a suitable coagulation bath and then washing [0010-0012].  In examples, the dissolving and mixing includes vacuum-drying the PVDF to remove moisture, then dissolving in DMAc at a temperature of 60°C to obtain a homogenous solution (as above, Sun teaches reacting the MMA and IL at this point but, as above, reacting them separately would have been obvious in view of Du).  The solution is then poured onto a dry plate and scraped to form a film with a desired thickness, and staying in the air for 30s (as a pre-evaporation step), followed by immersion in the coagulation bath [0040].  Sun teaches a coagulation bath temperature slightly lower than that of the instant invention, but also teaches that coagulation temperature is a result effective variable which can be optimized to control film properties, such that optimization would have been obvious to one of ordinary skill in the art [0005].
Sun does not specify washing in DI water, but does teach DI water for other aspects e.g. coagulation baths such that the use of DI water for washing would have been obvious.  Sun is silent to the length of washing e.g. soaking for 24 hours, and is silent to the use of PEG (instead teaching PVP as an additive).
However, Du teaches the use of PEG as part of the membrane casting solution in addition to the PMMA-IL copolymer and the PVDF [Table 1] and so employing PEG would have been obvious in view of the previously discussed combination.  Regarding the washing/soaking for 24 hours, see Zhao which teaches hybrid films of PVDF [Abs] and teaches that, after dissolving and casting onto a substrate to form a film, and after coagulation by phase inversion, the film is washed with DI water 3-5 times and then soaked in cool DI water for 24-48 hours [0012].
It would have been obvious to one of ordinary skill in the art to soak in DI water for an extended time as a conventional operational procedure in membrane casting e.g. PVDF-based phase inversion processes as in Zhao.
With respect to claim 13, as above Li and Bi teach 1-butyl-3-binyl imidazolium tetrafluoroborate.
With respect to claim 15, as above Du teaches a 2:1 molar ratio, and Sun suggests a ratio of less than 4:1 by mol (4:1 by weight given butyl bromide as the IL).
With respect to claim 21, Sun teaches a process that would produce a flat membrane [0012] and Bi teaches production of films, implicitly flat sheets [pg. 1164, sec. 2.2].  Li similarly teaches production of films [0013].
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Du et al and in view of Li et al (optionally in view of or with support from Bi et al, optionally in view of Ye et al), further in view of Zhao et al.
With respect to claim 10, at least Sun teaches substantially the same casting steps, including dissolving polymer and mixing, then casting in a suitable coagulation bath and then washing [0010-0012].  In examples, the dissolving and mixing includes vacuum-drying the PVDF to remove moisture, then dissolving in DMAc at a temperature of 60°C to obtain a homogenous solution (as above, Sun teaches reacting the MMA and IL at this point but, as above, reacting them separately would have been obvious in view of Du).  The solution is then poured onto a dry plate and scraped to form a film with a desired thickness, and staying in the air for 30s (as a pre-evaporation step), followed by immersion in the coagulation bath [0040].  Sun teaches a coagulation bath temperature slightly lower than that of the instant invention, but also teaches that coagulation temperature is a result effective variable which can be optimized to control film properties, such that optimization would have been obvious to one of ordinary skill in the art [0005].
Sun does not specify washing in DI water, but does teach DI water for other aspects e.g. coagulation baths such that the use of DI water for washing would have been obvious.  Sun is silent to the length of washing e.g. soaking for 24 hours, and is silent to the use of PEG (instead teaching PVP as an additive).
However, Du teaches the use of PEG as part of the membrane casting solution in addition to the PMMA-IL copolymer and the PVDF [Table 1] and so employing PEG would have been obvious in view of the previously discussed combination.  Regarding the washing/soaking for 24 hours, see Zhao which teaches hybrid films of PVDF [Abs] and teaches that, after dissolving and casting onto a substrate to form a film, and after coagulation by phase inversion, the film is washed with DI water 3-5 times and then soaked in cool DI water for 24-48 hours [0012].
It would have been obvious to one of ordinary skill in the art to soak in DI water for an extended time as a conventional operational procedure in membrane casting e.g. PVDF-based phase inversion processes as in Zhao.
With respect to claim 20, see the rejection of claim 19 above.  The processes would be understood to create flat sheet/film membranes.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Du et al and in view of Li et al (optionally in view of or with support from Bi et al, optionally in view of Ye et al), further in view of Karkhanechi et al.
Bi, Du, Li, and Sun teach as above.  Bi teaches values of slightly lower than 2.5% of the MMA-IL species in the mixture [Table 1] when including solvent mass.  Du teaches various samples with around 0-6% [Table 1], and Sun suggests values of around 2.2% [0040], again including the mass of solvent.  Examiner notes that the mass of solvent is included in light of the instant specification e.g. Examples 1-4, which teach a mix of components leading to mass ratios in the range of 1-3% if including the mass of solvent, but which would not overlap the claimed range if excluding the mass of solvent (i.e. the ratio of copolymer to PVDF alone).  As such, in order to interpret the claims in a manner consistent with the examples in the specification, it is interpreted that the ranges include the mass of solvent.  Alternatively, Li teaches employing the tetrafluoroborate LI at a mass ratio of about 2% relative to the mass of polymer [0035], and optimization of the ratio of modifier to polymer would have been an obvious engineering choice for one of ordinary skill in the art e.g. to balance the properties of the membrane.
Bi, Du, Li, and Sun are silent to the claimed polymers e.g. PVDF copolymers.  However, Karkhanechi teaches PVDF copolymers with trifluorochloroethylene (written as chlorotrifluoroethylene, CTFE) and teaches that the use of such a copolymer improves on PVDF’s properties specifically regarding e.g. strong base attack [pg. 311, left column] e.g. to better resist chemical cleaning.
It would have been obvious to one of ordinary skill in the art to further modify the process of Sun to include a PVDF-CTFE copolymer as in Karkhanechi to gain the benefit of improving its resistance to strong bases e.g. to better survive chemical cleaning.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Du et al and in view of Li et al (optionally in view of or with support from Bi et al, optionally in view of Ye et al), further in view of Zhao et al, further in view of Karkhanechi et al.
See the rejection of claim 16 above.  The claimed ranges are taught or at minimum obvious, and the use of a copolymer of the type claimed e.g. PVDF-CTFE would have been obvious e.g. to produce a membrane with better alkali resistance.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sun et al in view of Du et al and in view of Li et al (optionally in view of or with support from Bi et al), further in view of Ye et al and Zhao et al, further in view of Karkhanechi et al.
See the rejection of claim 16 above.  The claimed ranges are taught or at minimum obvious, and the use of a copolymer of the type claimed e.g. PVDF-CTFE would have been obvious e.g. to produce a membrane with better alkali resistance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777